Citation Nr: 0928050	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-40 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis and rotator 
cuff disease of the left shoulder, claimed as secondary to 
service-connected paralysis of the right median nerve, 
residuals of perforating gunshot wound to the right arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from September 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the Veteran's claim of entitlement 
to service connection.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Cleveland, Ohio in September 2008.  A written transcript of 
this hearing was prepared and has been incorporated into the 
record of evidence.  


FINDINGS OF FACT

The Veteran's left shoulder disability did not manifest 
during, or as a result of, the Veteran's military service, 
and is not secondary to the service-connected residuals of a 
gunshot wound to the right arm.  


CONCLUSION OF LAW

The criteria for establishing service connection for a left 
shoulder disorder, to include as secondary to the Veteran's 
service-connected residuals of a gunshot wound to the right 
arm, have not been met.  38 U.S.C.A. §§ 1110,  5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) and informed him of how to establish a claim of 
secondary service connection.  See Dingess/Hartman, 19 Vet. 
App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in September 2007, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  A Veterans Health Administration (VHA) 
opinion was also provided and incorporated into the evidence 
of record.  Significantly, the Veteran notified VA in May 
2009 that he had no additional evidence or argument to submit 
in support of his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for arthritis and rotator cuff disease of the left 
shoulder, to include as secondary to service-connected 
paralysis of the right median nerve, residuals of a 
perforating gunshot wound to the right arm (hereinafter a 
"left shoulder disorder").  The evidence demonstrates that 
the Veteran was granted service connection for paralysis of 
the right median nerve, due to a gun shot wound of the right 
arm, in April 1946.  However, upon review of all of the 
evidence of record, the Board finds that the preponderance of 
the evidence demonstrates that the Veteran is not entitled to 
service connection for a left shoulder disorder.  

In September 2007, the Veteran was afforded VA examination of 
the left upper extremity.  The examiner noted that the 
Veteran had a gradual onset of left shoulder pain starting in 
approximately August 2006.  The Veteran did not report any 
specific injury, accident, or trauma.  The examiner indicated 
that the Veteran had been found to have arthritis in both the 
right and left shoulders with some cuff disease in the left 
shoulder.  The examiner concluded that it was not likely that 
the left shoulder disorder was related to service but rather 
due to the natural aging process.  The examiner submitted an 
addendum to the above examination in February 2008, opining 
that it was also not likely that the Veteran's left shoulder 
was aggravated by the Veteran's right arm injury.  

The above examination was lacking in detail and rationale for 
the opinions provided.  As a result, the Board referred this 
matter to a VA orthopedist at the VA Medical Center (VAMC) in 
Minneapolis, Minnesota.  An opinion was provided by the Chief 
of Orthopedic Surgery in April 2009.  

According to the VA orthopedist, the Veteran contended that 
his service-connected right upper extremity injury had a 
direct causal or aggravating impact on his present chronic 
rotator cuff tear and associated cuff tear arthropathy.  The 
orthopedist noted that the Veteran suffered a gunshot wound 
of the right upper extremity in April 1945 that injured the 
median nerve.  It was noted that a March 1949 medical note of 
record indicated that the Veteran had no atrophy of the right 
hand with grip strength of the right equal to that of the 
left.  Also, there was no noted abnormality of any muscle 
group of the entire upper extremity.  There was evidence of 
heavy calluses present in both hands "showing the effect of 
hard manual labor."  The 1949 physician noted definite 
evidence of hypoesthesia in the right palm, but concluded 
that there was no objective evidence of any weakness of the 
right upper extremity.  The May 2009 VA orthopedist found 
this evidence to be significant in that it suggested a 
relatively minor loss of functional use of the right upper 
extremity some four years after the original injury, with no 
evidence of progressive loss of nerve or motor function in 
the right upper extremity.  

The VA orthopedist also found more recent evidence to be 
significant in this matter.  It was noted that during the 
Veteran's September 2007 VA examination, the Veteran reported 
a gradual onset of left shoulder pain starting around August 
2006 with no specific injury or accident.  It was also noted 
that the Veteran reported in his February 2008 RO hearing 
that he had worked in a number of heavy labor jobs over the 
years, and injured his left shoulder working on a tractor 
just several years earlier.  Finally, the orthopedist noted 
that June 2006 radiographic images of the left shoulder 
revealed hypertrophic changes and subacromial spurring 
present in the left shoulder with a relatively well-
maintained glenohumeral joint.  A November 3, 2006 magnetic 
resonance image (MRI) revealed a complete tear of the 
supraspinatus tendon with elevation of the humeral head, 
consistent with some chronicity to the tear.  

After consideration of the above evidence, the VA orthopedist 
concluded that it was less likely than not that there was a 
direct causal relationship between the left shoulder 
disability and the service-connected right arm injury.  The 
orthopedist further opined that the right arm should not be 
considered a considerable aggravating factor.  The 
orthopedist discussed his rationale, noting that the original 
examination of March 1949 indicates that the Veteran regained 
substantial use of the right upper extremity with no 
associated loss of function of the shoulder.  The orthopedist 
also noted that rotator cuff pathology and intrinsic loss of 
strength of the rotator cuff tendons where they attach to the 
humeral head are normal parts of the aging process.  The 
orthopedist also found it significant that the Veteran 
reported an injury to the left shoulder while working on a 
tractor.  Finally, the orthopedist noted that there is no 
evidence in the claims file that reflects a substantial long 
term chronic disability of the right upper extremity, such as 
complete paralysis, that would have demanded a constant 
overuse scenario involving the left upper extremity.  The 
orthopedist therefore concluded that there is less than a 
fifty-fifty probability that the present left shoulder 
rotator cuff tear pathology, which he noted to be better 
described as cuff tear arthropathy, was a direct effect of 
the right median nerve injury of 1945.  

Based on the above evidence, the Board concludes that the 
Veteran's left shoulder disability is not secondary to the 
Veteran's service-connected residuals of a gunshot wound to 
the right arm.  The medical examiners of record have 
consistently agreed that it is less likely than not that the 
Veteran's left shoulder disorder is related to his right arm 
injury.  As such, the preponderance of the evidence is 
against entitlement to service connection as secondary to a 
service-connected right arm disability.  

The Board recognizes that the Veteran believes his left 
shoulder disorder is secondary to his service-connected right 
arm disability.  In his February 2008 RO hearing testimony, 
the Veteran indicated that it was his opinion that the wear 
and tear of favoring his left arm throughout the years had 
resulted in an aggravation of his left shoulder injury.  
However, as a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's testimony regarding the etiological 
onset of his left shoulder disability is not competent 
evidence.  

While the Veteran asserts that his left shoulder disorder 
should be service-connected as secondary to his service-
connected gunshot wound of the right arm, the Board has also 
considered the Veteran's claim on a direct basis to afford 
him all possible avenues of recovery.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  In order for a claim to 
be granted on a direct basis, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The Veteran's service medical records do not indicate that 
the Veteran suffered an injury of the left upper extremity 
during his military service.  There is extensive evidence of 
a right upper extremity injury, but the records are entirely 
silent regarding the left upper extremity.  As such, the 
Board concludes that the Veteran did not suffer an injury of 
the left upper extremity during military service.  

Likewise, the Veteran's post-service medical records 
establish that the Veteran does not suffer from a chronic 
disorder of the left shoulder related to his military 
service.  The first evidence of left shoulder pain is a June 
2006 VA treatment note.  The Veteran received X-rays of the 
left shoulder which revealed hypertrophic changes of the AC 
joint.  An MRI from November 2006 revealed a complete tear of 
the rotator cuff of the left shoulder.  The evidence suggests 
that the Veteran did not experience left shoulder pain prior 
to this time, since a July 2005 VA examination of the 
Veteran's right upper extremity reveals that the Veteran only 
had pain in his right shoulder upon examination.  

This opinion is confirmed by the Veteran's own testimony.  As 
previously discussed, the Veteran was afforded VA examination 
of the left shoulder in September 2007.  During this 
examination, the Veteran reported that he had a gradual onset 
of left shoulder pain starting in approximately August 2006.  
The examiner indicated that the Veteran had been found to 
have arthritis in both the right and left shoulders with some 
cuff disease in the left shoulder.  The examiner concluded 
that it was not likely that the left shoulder disorder was 
related to service but rather due to the natural aging 
process.  The Veteran also testified during his February 2008 
RO hearing that he tore his left rotator cuff several years 
earlier when he was working on a tractor and got in "the 
wrong position."  

Based on the above evidence, the Board concludes that the 
Veteran's left shoulder disorder is not related to his 
military service.  There is no evidence of a left shoulder 
injury in-service and no evidence of left shoulder pain until 
2006 - approximately 60 years after the Veteran's separation 
from active duty.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of a left 
shoulder disorder for some 60 years after separation from 
service tends to establish that the Veteran's has not had 
chronic symptomatology since separation.


Finally, according to the Veteran, his left shoulder pain 
began when he was working on a tractor.  As this evidence 
suggests an intervening cause for the left shoulder disorder, 
it is not favorable to the Veteran's claim.  The 
preponderance of the evidence establishes that the Veteran's 
left shoulder disorder is not related to military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left shoulder disorder, to 
include as secondary to the residuals of a gunshot wound of 
the right upper extremity, must be denied.  


ORDER

Entitlement to service connection for arthritis and rotator 
cuff disease of the left shoulder, claimed as secondary to 
service-connected paralysis of the right median nerve, 
residuals of perforating gunshot wound to the right arm, is 
denied.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


